DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant has not provided a copy of the Notice of Allowance cited in the IDS received 08/20/2021 and has not provided any identifying application number. An attorney docket number is not sufficient.
Also, the Examiner notes that the listing in the IDS dated 08/18/2020 for the written opinion of the cited PCT is inaccurate. The PCT number should read PCT/US2018/034415.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. (see Fig. 1 of Nelson, U.S. Patent 4,596,252).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites a “means for receiving a first biopotential”; “means for receiving a second biopotential”; “means for passing the first biopotential”; “means for passing the second biopotential”; “means for processing the difference”; and “means for sampling”.
For the purposes of examination, the Examiner notes the “means for receiving a first biopotential” will be interpreted as a first electrode; “means for receiving a second biopotential” will be interpreted as a second electrode; “means for passing the first biopotential” is a first resistor; “means for passing the second  biopotential” is a second resistor; “means for processing the difference” will be a sense capacitor; and “means for sampling” will be first and second switches controlled by a switching controller (see Claim 20 for the corresponding structure set forth by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 8 requires the limitation of “constructing a probability table…”. However, it is unclear what the probability is with respect to and Applicant has not set forth any steps in the claim or specification regarding how the probability table is constructed. Applicant has only claimed and described a functional result without any guidance on how the functional result is obtained. As noted in MPEP 2161.01, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”  Therefore, the limitation of claim 8 lacks written description support.
Likewise, Claim 19 requires removing the pace pulse form the sampled signal but fails to set forth any steps that actually accomplish this functional result.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states the method includes measuring an RC time constant. However, it is unclear how this measurement is obtained. Claim 1 does not set forth any structure 
Claim 4 recites the limitation "the temporal allowance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 also recites “two or more RC time constants” but only requires the measurement of one RC time constant in Claim 2. It is unclear how the other RC time constant is obtained or where it is obtained from.
Claim 5 is a “whereby” clause that reads as a definition or a natural result that does not require any further method steps. It is unclear what steps Applicant is attempting to claim in this limitation. Also, it is unclear from the claim how the two or more RC time constants allow the result to happen. Applicant has not indicated how a determined RC time constant is integrated into the operation of the method and only broadly claims measuring the time constant. It would not appear that a measurement of a quantity alone could affect an active processing step. Appropriate clarification and/or correction is respectfully requested.
Claim 6 recites the limitation "this criterion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pace pulse".  Applicant only previously recites “pacing pulses” and not “a pacing pulse”. There is insufficient antecedent basis for this 
Claim 8 also recites “constructing a probability table” but fails to clearly tie this to any of the other steps in the method of Claim 1. How is the probability table used by the method? Are any of the prior claimed steps used to create the probability table? The claim is a stand-alone claim not clearly tied to anything else in the method. 
Claim 9 recites the limitation "the sampled signal".  Applicant previously refers to “the sampled difference”. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim to read “the sampled difference” to maintain consistent claim language.
Claim 9 recites “analyzing the sampled signal for rapid changes”. Applicant has failed to clearly tie this to any of the other steps in the method of Claims 1 and 8. How is the rapid change used to accomplish the previous method steps or what is this step used to accomplish with the scope of the previous method steps? This is a stand-alone step not clearly integrated with the other steps of the method.
Claim 10 recites the limitation "the analysis". The term “analyzing” is first present in Claim 9 but Claim 10 does not depend form Claim 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim to depend from Claim 9.
Claim 10 includes a “use” limitation stating “using a difference operation”, which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). The same issue exists in Claims 11, 12 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nelson (US Patent 4,596,252).
First, the Examiner notes the embodiment claimed in Claims 1, 20 and 21 are illustrated in Applicant’s Fig. 1, reproduced below:

    PNG
    media_image1.png
    630
    893
    media_image1.png
    Greyscale

Likewise, the Examiner notes Nelson discloses this exact circuit configuration as illustrated in Fig. 1 of Nelson, the pertinent section of the circuit being reproduced below:

    PNG
    media_image2.png
    311
    253
    media_image2.png
    Greyscale

As can be clearly seen from the cited references, Nelson anticipates the claimed subject matter.
With respect to the language of Claims 1, 20 and 21, Nelson discloses a system and method comprising a means, namely a first electrode 12 (which can be generically modeled by a parasitic capacitance and resistance, both are known quantities electrodes possess, see Applicant’s admission in par. [0072] of PGPUB 2021/0113842, which is the publication of the present application), for receiving a first biopotential; a second means, namely a second electrode 14, for receiving  a second biopotential signal; a third means, i.e. a series resistor 13, for passing the first biopotential signal; a fourth means, i.e. a series resistor 15, for passing the second biopotential signal; a fifth means, i.e. a capacitor 17, wired between terminal ends of the first and second resistors 13, 15; a sixth means, i.e. a switch S1, in communication with the second terminal end of the first series resistor 13; a seventh means, i.e. a switch S2, in communication with the second terminal end of the second series resistor 15; and an eighth means, i.e. a switching controller, such as a clock source (not shown but well-known as a crystal .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252).
In regards to Claims 2-5, the Examiner notes the claims are rejected in light of the Examiner’s best understanding of the claims in view of the 35 USC 112 issues as highlighted previously. Since Nelson discloses the resistor and capacitor configuration as presently claimed, the Examiner contends that the RC time constant exhibited by the circuit of Nelson would exhibit the same RC time constant.
.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent 4,596,252) in view of Polpetta (“Fully Digital Pacemaker Detection in ECG Signals Using a Non-Linear Filtering Approach”).
The following rejection is made with regards to the Examiner’s best understanding of the claimed invention in view of the 35 USC 112 rejections above.
Regarding Claims 8-19, Nelson discloses a front-end detection scheme of sampling biopotential signals that can allow a pacemaker to detect cardiac depolarizations. Nelson is silent regarding the use of probabilities to detect cardiac depolarizations. However, Polpetta discloses fine-tuning the sampling window width to an optimal value to maximize the probability of depolarization detection while minimizing the probability of false detection, such as quantifying a noise spike as a depolarization (p. 5408, col. 1).  In the sampling window, Polpetta discloses using a filter to determine differential rank values that, in essence, look for a spike or rapid change in value, by comparing the rank values to a threshold (p. 5408, col. 2). Lastly, Nelson discloses 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nelson reference to include utilizing probability of accurate detection to optimize a sampling window and then to identify pacing pulses to be removed from the ECG signal using the sampling window, as taught and suggested by Polpetta, for the purpose of enhancing the detection of natural ECG activity using a pacemaker..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALLEN PORTER/Primary Examiner, Art Unit 3792